Citation Nr: 0124553	
Decision Date: 10/12/01    Archive Date: 10/18/01	

DOCKET NO.  00-06 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than May 14, 
1998, for a 10 percent evaluation for right shoulder strain, 
now diagnosed as neck strain.  

2.  Entitlement to an effective date earlier than May 21, 
1998, for a 10 percent evaluation for chronic epididymitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1974 to June 1986 and 
from September 1987 to October 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

In a May 2000 statement, the veteran withdrew his request for 
a hearing before the Board.  A January 2001 statement of the 
case reflects that the veteran had appealed a June 1999 
denial of payment or reimbursement of unauthorized dental 
services.  The record does not reflect that the veteran has 
filed a substantive appeal regarding this denial and this 
issue is, therefore, not in appellate status. 


FINDINGS OF FACT

1.  A June 1997 RO decision granted service connection for 
right shoulder strain and chronic epididymitis, assigning 
noncompensable evaluations effective November 1, 1996; the 
veteran was notified of this action, and his appellate 
rights, by official letter dated July 14, 1997; the veteran 
did not appeal the decision with respect to chronic 
epididymitis.  

2.  A statement received from the veteran on June 22, 1998, 
is a notice of disagreement with the action regarding the 
veteran's right shoulder strain.  

3.  The veteran's service-connected right shoulder/neck 
strain, prior to May 14, 1998, was manifested by complaints 
of neck pain with slight limitation of cervical spine motion.  

4.  The veteran first reopened his claim for an increased 
rating for chronic epididymitis on July 28, 1998; it is not 
factually ascertainable that the veteran's service-connected 
chronic epididymitis increased in severity prior to May 21, 
1998, during the year prior to June 28, 1998.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date of November 1, 1996, 
for a 10 percent evaluation for right shoulder strain/neck 
strain have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103(A) (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.400(o)(1)(2), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Part 4, 
Diagnostic Codes 5201, 5290 (2001).  

2.  The criteria for an effective date prior to May 21, 1998, 
for a 10 percent evaluation for chronic epididymitis have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, and 5103(A) (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 7525 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that the VA's duty to assist 
claimants has recently been reaffirmed and clarified.  See 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See also recently published 
regulations at 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159), 
promulgated pursuant to the enabling statute.  In this 
regard, the Board observes that service medical records as 
well as VA treatment records have been obtained.  The veteran 
has been afforded a personal hearing and he and his 
representative have been provided with a statement of the 
case and a supplemental statement of the case, advising them 
of the evidence considered, pertinent law and regulations, as 
well as the evidence necessary to establish entitlement to 
the requested earlier effective dates and the reason for the 
denials.  Therefore, the Board concludes that it may now 
proceed, without prejudice to the veteran, because there is 
no indication that any further notification or development 
could be undertaken that has not already been accomplished.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

I.  Right Shoulder, Neck Strain

A June 1997 RO decision granted service connection for right 
shoulder strain, effective November 1, 1996, the day 
following the veteran's discharge from active service, and 
assigned a noncompensable evaluation.  A June 1999 RO 
decision granted a 10 percent evaluation for right shoulder 
strain, now diagnosed as neck strain, effective May 14, 1998.  
The veteran has requested that the 10 percent evaluation be 
assigned effective from November 1, 1996, the day following 
his discharge from active service.  

The veteran was notified of the June 1997 decision by 
official letter dated June 14, 1997.  The veteran submitted a 
statement indicating disagreement with the action relating to 
cervical radiculopathy and his right shoulder.  The Board 
concludes that, with consideration of Gallegos v. Gober, 14 
Vet. App. 50, 52, 58 (2000), the veteran's statement 
indicating that he desired an increase in the evaluation 
assigned to his right shoulder disability constitutes an 
expression of his disagreement with the June 1997 RO 
decision.  Since the RO indicates that the statement was 
received on May 14, 1998, within one year of the July 14, 
1997, notification, it is a timely notice of disagreement 
with the June 1997 RO action.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
right shoulder strain/neck strain.  The Board has found 
nothing in the historical record that would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  The Board is of the opinion 
that this case presents no evidentiary considerations, except 
as noted below, that would warrant an exposition of the 
remote clinical history and findings pertaining to the 
disability at issue.  

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

A January 1996 service medical record reflects that the 
veteran was seen with complaints of chronic right shoulder 
pain of a six-month duration.  It indicates that the pain was 
exacerbated by activity on range of motion.  The veteran 
reported that symptoms were worse with driving and typing.  
On examination, the veteran was in no acute distress and his 
neck was supple.  All motions were within normal limits.  The 
assessment included muscle strain.  A May 1996 service report 
of medical assessment reflects that the veteran reported pain 
in his right shoulder of a one-year duration.  He indicated 
that the right shoulder pain was controlled with NSAIDS.  His 
June 1996 service report of medical history, given in 
connection with his service separation examination, reflects 
that the veteran reported right shoulder pain that was a 
constant dull ache especially with abduction.  It was not 
considered disqualifying.  The report of his June 1996 
service separation examination reflects that his neck, upper 
extremities, spine and other musculoskeletal system were 
normal.  

The report of an August 1997 VA X-ray of the veteran's right 
shoulder reflects that it was normal.  An August 1997 VA 
outpatient treatment record reflects that the veteran 
complained of limited range of motion of the right shoulder.  
He complained of chronic right shoulder pain. On examination, 
the veteran's neck was supple.  The right shoulder had normal 
range of motion with crepitus.  The assessment included right 
shoulder pain.  The veteran was again seen with complaints 
regarding his right shoulder in December 1997 with a 
provisional diagnosis of right shoulder pain.  Followup after 
that was on May 14, 1998.  

The report of an October 1998 VA orthopedic examination 
indicates that the veteran reported that he had been having 
pain in the posterior aspect of the right shoulder and the 
base of the neck of a 2 year duration.  The impression was 
chronic posterior neck strain without evidence of 
neurocompressive pathology.

The veteran's right shoulder strain/neck strain have been 
evaluated under the provisions of Diagnostic Codes 5201 and 
5290 of the Rating Schedule.  Diagnostic Code 5201 provides 
that a 20 percent evaluation will be assigned where motion of 
the arm is limited to shoulder level.  Diagnostic Code 5290 
provides that a 10 percent evaluation will be assigned for 
slight limitation of motion of the cervical spine.  

The veteran has offered statements and testimony indicating 
his belief that the 10 percent evaluation assigned for his 
right shoulder strain/neck strain should be effective 
November 1, 1996, the day following his separation from 
service.  He has indicated his belief that this disability 
has essentially remained the same since that time.  A review 
of the competent medical evidence of record reflects that the 
veteran's range of motion of the right shoulder has been 
recorded as being within normal limits during this time 
frame, even with consideration of findings of crepitus and 
reports of pain.  However, with consideration of the 
veteran's testimony and reported complaints, the evidence is 
in equipoise with respect to whether or not symptoms 
associated with neck strain more nearly approximated the 
criteria for a 10 percent evaluation based on slight 
limitation of motion of the cervical spine.  In resolving all 
doubt in the veteran's behalf an earlier effective date of 
November 1, 1996, for the grant of a 10 percent evaluation 
for right shoulder strain now diagnosed as neck strain is 
warranted.  38 C.F.R. § 4.7.  
II.  Chronic Epididymitis

Once a formal claim for compensation has been allowed, 
38 C.F.R. § 3.157(b)(1) (2000) provides in pertinent part 
that the date of a VA outpatient or hospital examination or 
the date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  Further, 
38 C.F.R. § 3.157(b)(2) provides that the date of receipt of 
evidence from a private physician or layman will be accepted 
as a claim.  

A June 1997 RO decision granted service connection for 
chronic epididymitis, effective November 1, 1996, the day 
following the veteran's separation from service, and assigned 
a noncompensable evaluation.  The veteran was notified of 
this action by official letter dated July 14, 1997, and of 
his appellate rights.  An October 1997 letter to the veteran, 
addressing unrelated issues, again advised the veteran that 
he had one year from the date of the July 14, 1997, letter to 
appeal or disagree with that decision.  It also informed him 
that once the one-year time limit had expired that decision 
would become final.  A careful and thorough review of the 
record reflects that the veteran did not submit a notice of 
disagreement with the June 1997 RO decision relating to 
chronic epididymitis.  

The record does not indicate that the veteran had any VA 
hospitalizations or examinations prior to the receipt of his 
July 28, 1998, statement indicating his desire to request an 
increase in the rating assigned the chronic epididymitis.  

On the basis if the above analysis, the record indicates that 
the June 1997 RO decision establishing service connection for 
chronic epididymitis is final and that there are no formal or 
informal claims prior to the receipt of the July 28, 1998, 
claim.  Therefore, a preponderance of the evidence is against 
the assignment of an effective date prior to May 21, 1998, on 
the basis of a pending claim that was filed prior to July 28, 
1998.  

Finally, with respect to VA treatment records dated during 
the period from November 1996 through July 28, 1998, none of 
these records reflect that they pertain to the admission of 
the veteran to a VA hospital or that they represent an 
outpatient or hospital examination.  Therefore, they do not 
constitute informal claims under the provisions of 38 C.F.R. 
§ 3.17(b)(1).  Further, these records do not indicate an 
intent to apply for an increased rating.  

Except as provided in paragraph (o)(2) of 38 C.F.R. § 3.400, 
the effective date of increased evaluations of compensation 
is the date of receipt of claim or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  The effective 
date of an increased evaluation will be the earliest date as 
of which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, the effective date is the 
date of receipt of claim.  38 C.F.R. § 3.400(o)(2).  

With consideration of the above analysis that the veteran's 
claim for an increased evaluation for a service-connected 
chronic epididymitis was received on July 28, 1998, the 
general rule, as provided at 38 C.F.R. § 3.400(o)(1), is that 
the effective date of the award of an increased evaluation is 
the date of the veteran's claim, July 28, 1998, or the date 
entitlement is shown, whichever is later.  The veteran has 
been awarded an evaluation of 10 percent from May 21, 1998, 
under the provisions of 38 C.F.R. § 3.400(o)(2) on the basis 
that an increase was shown at that time and May 21, 1998, is 
within the year prior to July 28, 1998.  Therefore, the focus 
of the Board's review at this time is whether it is factually 
ascertainable that the veteran experienced an increase in his 
service-connected disability during the year prior to 
July 28, 1998, and before May 21, 1998.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1992); see also Harper v. 
Brown, 10 Vet. App. 125, 126-27 (1997), holding that 
"38 U.S.C. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase)."  Therefore, in order to be assigned an 
effective date prior to May 21, 1998, for a 10 percent 
evaluation for chronic epididymitis, it must be factually 
ascertainable that the veteran's chronic epididymitis 
underwent an increase during the year prior to July 28, 1998, 
and prior to May 21, 1998.  In determining whether or not an 
increase was factually ascertainable during the year prior to 
July 28, 1998, and prior to May 21, 1998, the Board will 
review the entirety of the evidence of record.  See Hazan v. 
Gober, 10 Vet. App. 511 (1997); Swanson v West, 12 Vet. App. 
442 (1999).  

The veteran's chronic epididymitis has been evaluated under 
the provisions of Diagnostic Code 7525 of the Rating 
Schedule.  Disability rated under Diagnostic Code 7525 is 
rated as a urinary tract infection.  38 C.F.R. § 4.115(a) 
(2001) provides that a 10 percent evaluation will be assigned 
for a urinary tract infection that requires long-term drug 
therapy, 1 to 2 hospitalizations per year and/or requiring 
intermittent intensive management.  

A May 1996 service report of medical assessment reflects that 
the veteran reported that he intended to apply for VA 
benefits for pain in his testicle.  A June 1996 service 
report of medical history, given in conjunction with the 
veteran's service separation examination, does not reflect 
any complaint regarding chronic epididymitis.  The report of 
his June 1996 service separation examination reflects that 
his genitourinary system was normal.  

An August 1997 VA treatment record reflects that the veteran 
complained of chronic epididymitis.  The assessment included 
epididymal pain that had been chronic for 10 years.  The 
veteran was referred for a urology consultation.  This 
consultation occurred on May 21, 1998.  

On the basis of the record as well as the veteran's testimony 
and statements, there is neither lay nor competent medical 
evidence indicating that the veteran's chronic epididymitis 
increased in severity prior to May 21, 1998, during the year 
prior to June 28, 1998.  Rather, both the lay and competent 
medical evidence indicates that, during the year prior to 
July 28, 1998, and prior to May 21, 1998, the veteran had 
complaints of pain.  Since there is no evidence supporting a 
finding that there was a factually ascertainable increase in 
the veteran's chronic epididymitis during the year prior to 
July 28, 1998, and prior to May 21, 1998, and evidence 
indicating that his chronic epididymitis remained the same 
during this period, a preponderance of the evidence is 
against a finding that there was a factually ascertainable 
increase in the veteran's chronic epididymitis during the 
year prior to July 28,1998, and prior to May 21, 1998.  
Accordingly, a preponderance of the evidence is against an 
effective date prior to May 21, 1998, for a 10 percent 
evaluation for the veteran's service-connected chronic 
epididymitis.  


ORDER

An effective date of November 1, 1996, for a 10 percent 
evaluation for neck strain/right shoulder strain is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  

An effective date prior to May 21, 1998, for a 10 percent 
evaluation for chronic epididymitis is denied.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

